Case 2:20-cv-05931-SB-MRW Document 22 Filed 02/02/21 Page 1 of 1 Page ID #:319

                                                                February 2, 2021
  1                                                                  VPC
  2                                                                 JS-6
  3
  4                         UNITED STATES DISTRICT COURT
  5           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  6
  7    JOSE GONZALEZ;                                 CASE NO.: CV 20-5931-SB-MRWx
       FABIO GONZALEZ,
  8
                       Plaintiffs,                    [Originally filed in Los Angeles County
  9
                                                      Superior Court Case No.:19STCV46525]
 10          v.
                                                      ORDER DISMISSING ENTIRE
 11    FORD MOTOR COMPANY;
                                                      ACTION WITH PREJUDICE
       PACIFIC LODGE YOUTH
 12    SERVICES, INC. DBA: OPTIMIST
 13    YOUTH HOMES & FAMILY
       SERVICES; & DOES 1 TO 100,
 14    Inclusive,
 15                    Defendants.
 16
 17
 18         The Court hereby dismisses this action in its entirety with prejudice. Each

 19   party is to pay their own fees and costs.

 20   Dated: February 2, 2021
 21
 22                                                       Stanley Blumenfeld, Jr.
 23                                                      United States District Judge
 24
 25
 26
 27
 28

                                                  1
